DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 07/12/21, has been entered. 

3.  Claims 1, 8-10, 12, 14-16, 18 and 20 are pending. Claims 2-7, 11, 13, 17 and 19 are cancelled. Claim 1 is amended. Claims 10, 12, 14-16, 18 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/20. Claims 1, 8 and 9 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 05/21/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Declaration under 37 C.F.R. 1.132          
5.  The declaration under 37 CFR 1.132 filed 07/12/21 is insufficient to overcome the rejection of claims 1, 8 and 9 based upon 35 U.S.C. 102(a)(1) as being anticipated by Ter Meulen et al. 2016 (US 2016/0058852) as set forth in the last Office action because 

Maintained Rejection: Claim Rejections - 35 USC § 102
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.  Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ter Meulen et al. 2016 (US 2016/0058852).
	Ter Meulen teaches methods for enhancing immunotherapy of cancer comprising administering to a subject in need thereof (i.e. in vivo exposure) a vector particle, including an adenoviral genome, comprising a recombinant expression vector comprising a polynucleotide encoding an antigen, including a tumor-associated antigen, operatively linked to a regulatory expression sequence, including a promoter, wherein the vector particle delivers the expression vector to a dendritic cell and is concurrently administered (i.e. administered at the same time) with an adjuvant, including BCG, (e.g. 
	Therefore, Ter Meulen anticipates the invention as claimed.

Applicant’s Arguments
9. Applicant argues:
Ter Meulen fails to disclose, teach, or even suggest concurrently exposing the dendritic host cell with both the adenovirus and the non-host cell under conditions to allow uptake of the virus into the host cell because Ter Meulen merely teaches concurrently administering to the subject a first composition comprising a vector particle, and administering locally to the subject a second composition comprising a pharmaceutically suitable adjuvant (e.g. BCG); see Remarks, pages 4-5, bridging section. 

The declaration, by one of the inventors, states that the invention is different from the prior art because BCG in the prior art is used for a different purpose; see Remarks, page 5 and Declaration, paragraphs 4 and 5.

Ter Meulen fails to disclose, teach, or even suggest exposure of its dendritic cells with its adjuvant, let alone exposure of its dendritic cells with its adjuvant in an amount that increases expression of an antigen.


Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees with Applicant’s interpretation of the art and again notes that Ter Meulen explicitly teach concurrent (i.e. simultaneous in both time and location) administration of both (a) the viral particle, including an adenovirus vector genome, comprising the recombinant expression vector encoding the tumor antigen of interest for the purposes of delivering the adenovirus vector to dendritic cells of the subject; and (b) the adjuvant, including specifically, BCG. Therefore, this argument is not persuasive because any and all biological, chemical and/or physical reactions resulting from that concurrent administration (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from the action per se and those mechanisms of action (i.e. the results thereof) did not need to be recognized at the time of the invention (see MPEP 2112). In other words, if the two elements (e.g. the adenovirus and BCG) are administered at the same time, and in the same place, by the same means, and at least one of which is naturally and necessarily exposed to the dendritic cells following that administration, then the other element must also naturally and necessarily be exposed to the dendritic cells because there is no positively recited step or any other mechanisms that would allow for exposure of one of the two concurrently administered elements while preventing exposure of the other. Thus, it remains the Office’s position that regardless of what Applicant calls BCG (i.e. a “non-
Similarly, with regards to argument B, and the Declaration, the observation that the prior art and the instant invention use the BCG adjuvant for a different purpose (i.e. the claims identify BCG as a “non-host cell” and the art identifies BCG as an adjuvant), does not negate the fact that the art teaches administration of the same elements, in the same composition, at the same, in the same location, and by the same route of administration, as outlined above. Therefore, this argument is not persuasive because MPEP 2112.02 states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated; emphasis added see In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). Thus, it remains the Office’s position that the art teaches concurrently exposing dendritic host cells to both the adenovirus and BCG, as set forth above.
Likewise, with regards to argument C, the Office disagrees and reiterates Ter Meulen teaches administration of both the adenoviral vector and the BCG adjuvant in the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”; see Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999); and thus, the teachings of the Court are instructive to the instant application because the positively recited method steps encompassed by the instant claims are indistinguishable from those of the prior art, as set forth above.  
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
11. No claims are allowed.

12.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 16, 2021